Exhibit 10.36

 

 

 

RBS Mezzanine Ltd

Your ref:

 

7th Floor

Our ref:

 

35 Bishopsgate

 

 

London EC2M 3UR

 

 

Telephone: 020 7375 5000

 

 

Facsimile: 020 7375 4666

 

 

 

To:                              Inverness Medical Innovations, Inc. (the
“Parent Guarantor”)
as agent of each Borrower (as defined in the Mezzanine Loan
Agreement as defined below)

28 March 2002

Dear Sirs

Loan agreement (the “Mezzanine Loan Agreement”) dated 20 December 2001 made
between the Parent Guarantor, Inverness Medical Switzerland GmbH, certain banks
and RBS Mezzanine Limited as lead arranger and facility agent.

Unless otherwise defined herein capitalised terms used in this letter shall have
the meaning specified in the Mezzanine Loan Agreement Agreement.

We, RBS Mezzanine Limited, write to you in our capacity as Facility Agent for
and on behalf of the Finance Parties.

The Parent Guarantor has requested that the Facility Agent consent to certain
amendments to the Mezzanine Loan Agreement and we are writing to confirm the
terms upon which the Facility Agent, on behalf of all the Finance Parties, has
agreed to such amendments.


1.             AMENDMENTS

Upon countersignature by you of this letter the Mezzanine Loan Agreement shall
be amended as set out below:


1.1                                 CLAUSE 12.4.1 SHALL BE AMENDED BY:


1.1.1                        IN PARAGRAPH (A), ON THE FIRST LINE UNDER THE
HEADING ‘COLUMN A PERIOD’, DELETING THE WORDS “1 JANUARY 2002 TO 31 MARCH 2002”
AND UNDER THE HEADING ‘COLUMN B RATIO’, DELETING THE RATIO “3.90:1”;


1.1.2                        IN PARAGRAPH (B) DELETING, IN THE THIRD LINE, THE
WORDS “31 MARCH 2002” AND REPLACING THEM WITH THE WORDS “30 JUNE 2002”; AND

 

--------------------------------------------------------------------------------


 


1.1.3                        IN PARAGRAPH (C), ON THE FIRST LINE UNDER THE
HEADING ‘COLUMN A PERIOD’ DELETING THE WORDS “31 MARCH 2002”, AND UNDER THE
HEADING ‘COLUMN B RATIO’, DELETING THE RATIO “3.60:1”


2.             EFFECTIVENESS OF THE MEZZANINE LOAN AGREEMENT

Save as expressly amended hereby, the Mezzanine Loan Agreement shall remain in
full force and effect in accordance with its terms and nothing contained herein
shall prejudice any of the rights of the Finance Parties under the Financing
Documents nor shall be deemed to be a waiver of any breach or potential breach
by the Parent Guarantor or the Borrower under the Mezzanine Loan Agreement.


3.             COSTS AND EXPENSES

The Parent Guarantor shall reimburse the Facility Agent from time to time for
all costs and expenses (including reasonable legal fees and value added tax
thereon) incurred by it in the preparation, negotiation, execution and
enforcement of this letter and in connection with the preservation of its rights
hereunder.


4.             FINANCING DOCUMENT

Upon execution by the Parent Guarantor this letter shall be a Financing Document
as defined in the Mezzanine Loan Agreement.


5.             INCORPORATION OF TERMS

The provisions of Clause 23 (Law and Jurisdiction) of the Mezzanine Loan
Agreement shall be incorporated into this letter as if set out in full in this
letter and as if references in those clauses to “this Agreement” or “the
Financing Documents” are references to this letter.


6.             COUNTERPARTS

This letter may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
letter.

 

Yours faithfully

 

 

/s/ Denise Hepworth

for and on behalf of

RBS Mezzanine Limited

for and on behalf of the

Finance Parties

 

 

2

--------------------------------------------------------------------------------


 

We hereby accept and agree to the terms and conditions of this letter of which
this is a duplicate.

/s/ Ron Zwanziger

 

for and on behalf of

INVERNESS MEDICAL INNOVATIONS, INC.

for and on behalf of itself and

INVERNESS MEDICAL SWITZERLAND GmbH

 

Date:

March 28, 2002

 

 

 

 

 

3

--------------------------------------------------------------------------------